Exhibit 99.1 STARFIELD RESOURCES INC. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) November 30, 2011 Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim condensed consolidated financial statements; they must be accompanied by a notice indicating that theconsolidated financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by, and are the responsibility of, the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Condensed Consolidated Statement of Financial Position (in thousands of Canadian dollars) (Unaudited) November 30, February 28, March 1, (Note 13) (Note 13) ASSETS Current Assets Cash $ $ $ Amounts receivable Prepaid expenses and deposits (Note 4) Total current assets Mineral properties (Note 5) Equipment (Note 6) Total assets $ $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ $ Deferred compensation - - SHAREHOLDERS' EQUITY Share capital Contributed surplus Warrants Deficit ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ Going concern (Note 1) Commitments (Note 9) The accompanying notes are an integral part of these financial statements. On behalf of the Board: (signed) Director (signed) Director Norman Betts Shirley Mears STARFIELD RESOURCES INC. | 2 Condensed Consolidated Statements of Comprehensive Loss (in thousands of Canadian dollars except loss per share) (Unaudited) Three months ended Nine months ended November 30, November 30, ( Note 13) ( Note 13) Expenses Exploration $ Directors' fees 52 52 Investor relations 19 12 93 Legal and audit 80 29 Compensation 73 Rent and office services Transfer and regulatory fees 7 43 51 68 Travel and conferences 9 16 37 63 Write-down of mineral properties (Note 5d) - - - Amortization of equipment 14 20 43 59 Foreign exchange loss - ) - 50 Stock-based compensation (Note 8) 1 81 50 Interest income (7
